Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention II claims 4-18 in the reply filed on  is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 refers  a tri-diode based equipment …, wherein it provides for… Is written as if the invention is the unit that provides (e.g. delivers) something rather than lists elements that are part of the invention. The examiner suggests the use of conventional “comprises” or “provided with” for transitional phrases. In addition, while Applicant may include reference numerals in the claims the applicant should avoid directly referencing the drawing, it raises issues as to whether additional limitations are 
	In claim 6, there is a lack of antecedent basis for “the smaller diameter ampoule” earlier in the claim and again relies on the drawing for antecedent basis.  Same with the “higher diameter ampoule”. Claim 6 also has a lack of antecedent basis for “the ampoule” at both occurrences in line 7. The examiner does not understand “each glassware shall have 2 um, 4 um of glassware”. Is this the thickness of the glass?
	In claims 7 and 15 the examiner is unfamiliar with “26 G1” as a measurement. 
Claim 14 has similar issues as claim 6  in terms of antecedent basis for “ the higher diameter” and “ the lower diameter”. Claim 14 also uses the term preferably which raises the question is the claim limited to the test tube shape or not. Claim 14 also is unclear as with claim 6 and to the glass measurements of 2um and 4 um. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792